Case: 13-1180    Document: 41    Page: 1   Filed: 09/05/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                RAYMOND E. STAUFFER,
                   Plaintiff-Appellant,

                            v.

  BROOKS BROTHERS, INC., AND RETAIL BRAND
             ALLIANCE, INC.,
            Defendants-Appellees,

                           AND

                    UNITED STATES,
                    Intervenor-Appellee.
                  ______________________

                        2013-1180
                  ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 08-CV-10369, Judge
 Sidney H. Stein.
                  ______________________

                      ON MOTION
                  ______________________
                       PER CURIAM.
                       ORDER
Case: 13-1180         Document: 41    Page: 2   Filed: 09/05/2013




 2                         STAUFFER   v. BROOKS BROTHERS, INC.
      Raymond E. Stauffer moves for reconsideration of the
 court’s June 27, 2013 order denying his motion for leave
 to file an oversized principal brief. In the alternative, Mr.
 Stauffer moves to limit all appellees to a single joint brief
 not to exceed 14,000 words. Brooks Brothers opposes.
     Because Mr. Stauffer’s motion for reconsideration is
 untimely, the court need not consider his arguments
 regarding his principal brief. See Fed. Cir. R. 27(l) (“[A]
 party seeking review by the court of the action of a single
 judge . . . must file a motion for reconsideration within 14
 days of the entry of the order.”).
     This court’s rules generally allow different appellees
 represented by different counsel to file their own briefs.
 See Fed. Cir. R. 28.
       Accordingly,
       IT IS ORDERED THAT:
       1) Mr. Stauffer’s motion is denied.
      2) Mr. Stauffer’s brief, not to exceed 30 pages, is due
 within 14 days of this order. If Mr. Stauffer’s brief is not
 filed by that time, the appeal will be dismissed for failure
 to prosecute.
                                       FOR THE COURT

                                        /s/ Daniel O’Toole
                                            Daniel O’Toole
                                            Clerk

 s25